THE COURT
held that the defendants’ cultivator was an infringement of Ide’s; that the defendants were using the principle and substance of Ide’s invention, merely carrying it out further in practice than he had done when he took out his patent; and that the defendants’ form of construction was not in law even an improvement on Ide’s, because it was only the result of practical experience in the use of Ide’s, and involved no invention beyond what was embodied in Ide’s and was clearly set forth in his specification.
The defendants’ counsel asked that the injunction be stayed on the defendants’ giving security to the plaintiff for his damages and rendering a periodical account of their sales of cultivators. This application was based on the fact that the defendants were men of pecuniary responsibility. But THE COURT refused the application, on the ground that the infringement was clear and the right to the injunction manifest. Injunction ordered.